t c memo united_states tax_court jim l westling petitioner v commissioner of internal revenue respondent docket no filed date steven r stolar and kristina s keller for petitioner ric d hulshoff for respondent memorandum findings_of_fact and opinion laro judge petitioner petitioned the court to redetermine a dollar_figure deficiency in his federal_income_tax the deficiency stems from respondent’s disallowance of an dollar_figure deduction that petitioner claimed as a miscellaneous itemized_deduction for travel_expenses connected with his employment as a merchant seaman petitioner ascertained the amount of that deduction by using the full federal per_diem rates for meals and incidental_expenses m ie rates referenced in revproc_96_28 1996_1_cb_686 applicable to meal and incidental_expenses paid_by an employee for travel while away from home after date and revproc_94_77 1994_2_cb_825 applicable to meal and incidental_expenses paid_by an employee for travel while away from home after date see eg revproc_96_28 sec_4 c b pincite petitioner’s actual expenses consisted solely of incidental_expenses while at work his employer furnished him with lodging and meals at no charge we must decide whether petitioner may deduct the claimed amount we hold he may not we hold that petitioner’s use of the m ie rates is limited to the incidental expense portion of those rates and that his deductions must be determined accordingly unless otherwise indicated section references are to the internal_revenue_code in effect for the subject year and rule references are to the tax_court rules_of_practice and procedure findings_of_fact most facts were stipulated the parties’ stipulations of fact and the exhibits submitted therewith are incorporated herein by this reference the stipulations of fact are found accordingly petitioner resided in everett washington when his petition was filed he resided during the subject year ina house that he owned in lake stevens washington paying during that year dollar_figure of mortgage interest and dollar_figure of real_estate_taxes lake stevens is a city located near the puget sound approximately miles northeast of seattle washington petitioner’s sole source_of_income is his wages from silver bay logging inc silver bay the primary office of which is in juneau alaska silver bay employs petitioner as the captain of its tugboat the tugboat the silver bay i petitioner pilots the tugboat transporting barges in and through the waters off and to the various ports in and around southeast alaska on the days which he works petitioner generally must be on or around the tugboat hours a day during petitioner worked on the tugboat a total of days those days and the corresponding locations in which he worked were as follows dates days location jan through feb seattle washington feb through feb ketchikan alaska ' in their stipulations of fact the parties spell lake stevens with a ph instead of a v petitioner’s accountant also used that spelling on the face of petitioner’s tax_return our research however leads us to conclude that the preferred spelling of lake stevens is with a v instead of a ph we use the preferred spelling throughout this report we note that the preferred spelling also appears in petitioner’s mailing address as shown on both the notice_of_deficiency and his form_w-2 wage and tax statement we have taken judicial_notice of this fact feb feb feb mar mar mar mar mar mar mar mar mar mar mar mar mar mar mar apr apr apr apr apr apr apr apr apr apr may may may june june june june june june june june june june june june june june july july through feb through feb through feb through mar through mar through mar through mar through mar through mar through mar through mar through apr through apr through apr through apr through apr through apr through apr through may through june through june through june ws ont through june through june through june through june through july mereerprrrwrrrinuabdarprfrerfennnfainfrfpwnherfrirpowoefannnnffrfnfnnfefnn dn klawock alaska juneau alaska gustavus alaska juneau alaska gustavus alaska juneau alaska gustavus alaska juneau alaska gustavus alaska juneau alaska ketchikan alaska sitka alaska juneau alaska sitka alaska ketchikan alaska sitka alaska ketchikan alaska seattle washington tacoma washington seattle washington juneau alaska wrangell alaska gustavus alaska sitka alaska wrangell alaska juneau alaska gustavus alaska juneau alaska sitka alaska juneau alaska wrangell alaska juneau alaska ketchikan alaska juneau alaska sitka alaska juneau alaska sitka alaska juneau alaska metlakatla alaska juneau alaska ketchikan alaska metlakatla alaska ketchikan alaska metlakatla alaska klawock alaska ketchikan alaska juneau alaska july july july july july july july july july july aug aug aug aug aug aug aug aug aug aug aug aug sept oct oct oct oct oct oct oct oct oct nov nov nov nov nov nov nov nov nov nov nov nov nov nov nov through july through july through july through july through july through aug through aug through aug through aug through aug through oct through oct through oct through nov through nov through nov pwrpnefpnfprpererpepehrehepewarperperefrperpowfrepeerpepeenaepennefannneb ee wi ketchikan alaska petersburg alaska juneau alaska sitka alaska klawock alaska ketchikan alaska juneau alaska wrangell alaska klawock alaska juneau alaska sitka alaska gustavus alaska seward alaska juneau alaska sitka alaska petersburg alaska ketchikan alaska juneau alaska ketchikan alaska klawock alaska juneau alaska ketchikan alaska ketchikan alaska ketchikan alaska klawock alaska juneau alaska klawock alaska juneau alaska gustavus alaska juneau alaska wrangell alaska juneau alaska sitka alaska petersburg alaska sitka alaska wrangell alaska klawock alaska juneau alaska gustavus alaska juneau alaska sitka alaska petersburg alaska klawock alaska sitka alaska juneau alaska klawock alaska juneau alaska nov petersburg alaska nov sitka alaska nov through nov klawock alaska nov petersburg alaska dec sitka alaska dec wrangell alaska dec through dec ketchikan alaska dec sitka alaska dec klawock alaska dec juneau alaska dec seattle washington dec ketchikan alaska dec seattle washington dec through dec edward island canada dec through dec _18 seattle washington total while he was at work silver bay furnished petitioner with lodging and meals at no charge petitioner had to and did purchase his other personal items petitioner purchased while at work incidental travel items such as hygiene products safety equipment float coats work gloves and grooming services petitioner claimed on his federal_income_tax return a miscellaneous itemized_deduction of dollar_figure for deemed substantiated incidental travel_expenses related to his claimed employment away from home for days petitioner has no receipts to support the amount of these expenses he ascertained the amount by utilizing the per_diem substantiation method of the applicable revenue procedures and more specifically the full m ieb rates for the various locations to which he had traveled on business petitioner reported that he had ascertained the expenses as follows area number reported of of mé i1e incidental travel days rate expenses juneau alaska dollar_figure dollar_figure gustavus alaska big_number sitka alaska big_number ketchikan alaska big_number petersburg alaska wrangell alaska yakutat alaska _4 total big_number in total petitioner reported dollar_figure of miscellaneous_itemized_deductions for and he claimed on his return that he was entitled to deduct dollar_figure of that amount after taking into account the 2-percent floor of sec_67 respondent determined that petitioner could not deduct any of the dollar_figure opinion we must decide whether petitioner may deduct the cost of the incidental travel items which he purchased during the subject year while working away from his home petitioner argues he may petitioner asserts that he incurred the costs while working away from home on business petitioner asserts that the applicable revenue procedures dispense with the need to substantiate the amount of those costs in order to deduct them respondent argues that petitioner may not deduct those costs respondent asserts primarily that petitioner had no tax_home respondent asserts secondly that petitioner did not prove that he actually incurred the claimed expenses respondent asserts thirdly that petitioner may not use the subject revenue procedures to ascertain the amount of his deductions because respondent asserts those revenue procedures do not apply when only incidental_expenses are incurred we agree with petitioner that he is entitled to the claimed deductions but we disagree with him as to the amount of those deductions we hold that petitioner’s deductions are limited to the incidental expense portion of the applicable m ie rates see johnson v commissioner t c in johnson we considered and rejected each argument advanced by respondent here we held that the taxpayer a merchant seaman similar to petitioner could deduct the cost of his incidental travel items even though he could not establish the cost of those items by way of written documentation we held that the taxpayer could establish those costs by using the incidental expense portion of the applicable federal per_diem rates for meals and incidental_expenses referenced in section dollar_figure of revproc_96_28 c b pincite and its progenitors we held that the taxpayer could deduct those amounts because his records met as to those costs the time place and business_purpose requirements of sec_1_274-5t temporary income_tax regs fed reg date the taxpayer’s records showed clearly the dates of his departure and return from each city that he visited while away from home the time requirement the cities or points of locality of travel the place requirement and the business nexus between his employment and his travel the business_purpose reguirement see johnson v commissioner supra here petitioner has introduced into evidence the log of the tugboat for and a schedule that lists each of the locations to which he traveled on business and the dates of that travel although the log and schedule are somewhat inconsistent with each other as well as with respect to information that petitioner reported on his tax_return in support of his deduction respondent for some unexplained reason has conceded that petitioner traveled to each of the cities stated on that schedule and did so on the corresponding dates shown on the schedule we believe that the business_purpose nexus between petitioner’s incidental_expenses and his travel is met by virtue of those documents when viewed in the context of the record at hand and conclude that petitioner has met the time place and business_purpose requirements of sec_1_274-5t temporary income_tax regs supra as to the incidental_expenses which he incurred during under the precedent of johnson we hold that petitioner is entitled to deduct the incidental expense portion of the applicable m ie rates for his points of travel as set forth on his schedule -- - accordingly to reflect those amounts decision will be entered under rule
